DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-15 and 21 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 2013/111700 A1 to Kitada et al. (hereinafter, Kitada).
With regard to claims 1-7, 13-15 and 21, it is noted that the device of Kitada appear to be substantially identical to the device claimed, although produce by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding Claim 1, Kitada discloses a method of making a guidewire, comprising inter alia: 
providing an elongated wire (209) having a proximal end (201) and a distal end (202) and a lumen extending therethrough (as best seen inside 209 in Fig. 11) having a first inner diameter (diameter of the lumen of wire 209 inside “first length” box, in annotated Fig. 11, below), wherein a first length separates the proximal end from the distal end (“first length” box, in annotated Fig. 11, below); 
applying cold work to the elongated wire by applying a mechanical process in a sequence that comprises: 
swaging the elongated wire over a second length that includes the distal end by using the mechanical process wherein the second length is less than the first length (the second length is less than the first length, in annotated Fig. 11, below); and 
removing an outer surface of the elongated wire, whereby the outer surface of the elongated wire is reduced to have a uniform outer diameter over the first length and the second length (209 has an uniform outer diameter as best seen in Fig. 11) and the first inner diameter extending through the first length and a second inner diameter extending through the second length (each the first length and the second length have differing inner diameters).  

    PNG
    media_image1.png
    159
    494
    media_image1.png
    Greyscale

Regarding Claim 2, Kitada discloses the method of claim 1, wherein the second inner diameter is less than the first inner diameter (the second inner diameter located in the second length is less than the first inner diameter located in the first length).  
Regarding Claim 7, Kitada discloses the method of claim 6, wherein the outer surface of the elongated wire is removed by grinding (the outer surface of 209 is capable of being made by grinding).  
Regarding Claim 13, Kitada discloses a method of making a guidewire, comprising inter alia: 
providing an elongated tubular member (209) having a lumen (as best seen inside 209 in Fig. 11)  extending from a proximal end (201) to a distal end (202), and having a proximal section (“first length” box, in annotated Fig. 11, below) and a distal section (“second length” box, in annotated Fig. 11, below); 
the proximal section and the distal section having a first outer diameter and a first inner diameter (as seen in Fig. 11); 
applying cold work to the elongated tubular member by applying a mechanical process in a sequence comprising: 
reducing the first outer diameter and the first inner diameter of the distal section by using the mechanical process thereby forming a second outer diameter and a second inner diameter for the distal section and removing an outer surface of the elongated tubular member so that the outer surface is reduced to form a third, uniform outer diameter along the proximal section and the distal section (note that first and second sections and their respective uniform outer diameters and differing inner diameters, as seen in Fig. 11).  

    PNG
    media_image1.png
    159
    494
    media_image1.png
    Greyscale

Regarding Claim 14, Kitada discloses the method of claim 13, wherein the second inner diameter of the distal section is less than the first inner diameter of the proximal section (as seen in annotated Fig. 11, the diameter of the first and second length differ, the diameter of the distal section being less than that of the first section).  
Regarding Claim 15, Kitada discloses the method of claim 14, wherein the first outer diameter and the first inner diameter of the distal section are reduced by any mechanical process including swaging, rolling or drawing (the diameters of wire 209 are capable of being modified by the claimed mechanical processes).  
Regarding Claim 21, Kitada discloses the method of claim 13, wherein the proximal section of the elongated tubular member is longer than the distal section (the second length is longer than the first length, therefore the proximal section is longer than the distal section, as best seen in annotated Fig. 11).
Regarding Claims 3-6, Kitada discloses the claimed invention as set forth and cited above in Claims 1, 2 and 5, except for expressly disclosing wherein the first length is between 3.94 inch and 118 inch (10 cm and 300 cm) and the second length is between 0.118 inch and 3.15 inch, wherein the first inner diameter is between 0.010 inch and 0.036 inch and the second inner diameter is between 0.004 inch and 0.034 inch, wherein prior to applying the mechanical process, the first length and the second length of the elongated tubular member have an outer diameter between 0.012 inch and 0.038 inch, and after applying the mechanical process the first length has an outer diameter between 0.012 inch and 0.038 inch and the second length has an outer diameter between 0.008 inch and 0.036 inch and wherein after the outer surface of the elongated tubular member is removed, the first length and the second length have the uniform outer diameter between 0.008 inch and 0.036 inch.  However, at the time the invention was filed tt would have been an obvious matter of design choice to provide the tubular member of Kitada to have the outer, inner and length dimensions as claimed , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, especially in the medical tube/guidewire are, as there are multitudes of known sizes of these dimensions in the art, and sizes may be changed based on intended use and fabrication processes.
 
Allowable Subject Matter
Claims 8-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791